DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-22 directed to invention non-elected without traverse.  Accordingly, claims 13-22 have been cancelled.

Allowable Subject Matter
Claims 1-12 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Abe, discloses a method of manufacturing a semiconductor device, the method comprising: forming an insulating film on a first main surface of a semiconductor substrate; forming a contact hole penetrating the insulating film in a depth direction and reaching the semiconductor substrate; forming a metal film from a surface of the insulating film and spanning a semiconductor part of the semiconductor substrate exposed in the contact hole, the metal film adhering to the semiconductor part; forming a metal layer on a surface of the metal film so as to be embedded in the metal film in the contact hole; performing etch back of the metal layer, removing a part of the metal layer excluding a part embedded in the contact hole, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811